DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/26/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briggs (U.S. Patent Application Publication No. 2020/0027840).

Regarding claim 1. 
Briggs discloses:  (Figs. 10 and [0026])
  A standard cell comprising: 
a plurality of wide metal lines(306/a/b), wherein the wide metal lines are formed from copper([0026]); and

a plurality of narrow metal lines(1004a/b/c), wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less([0026] and [0002]-[0004]) .

Regarding claim 21. 
Briggs discloses:  (Figs. 10 and [0026])
 A method for fabricating a standard cell comprising:

fabricating a plurality of wide metal lines(306/a/b),, wherein the wide metal lines are formed from copper([0026]);; and

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-6, 8, 10, 11, 15-23, 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Patent Application Publication No. 2013/0328210) in view of WAN D., et al., "Subtractive Etch of Ruthenium for Sub-5nm Interconnect", 2018 IEEE International Interconnect Technology Conference (IITC), IEEE, 2018, pp. 10-12, copy provided by applicants with IDS filed 12/3/2019 further in view of Briggs (U.S. Patent Application Publication No. 2020/0027840)

Regarding claim 1. A standard cell comprising: 
Shim discloses: 


Shim does not discloses: 
 wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less. 
And that the narrow metal lines are formed from a material different than the wide metal lines.
In related art, Wan discloses:
wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less. (See abstract, Wan disclosing that the use of Ruthenium as the thinner lines provides the benefit of lower resistance, and allow the lines to be made thinner) Making the lines thinner, provides the benefit of allowing the device as a whole to be made thinner.  
In related art, Briggs discloses: 
And that the narrow metal lines are formed from a material different than the wide metal lines.(See [0026], 1004a/b/c narrow non-copper lines, and 306a/b wide copper lines)
Briggs discloses that making the narrower wires a different material than copper allows the device to provide low resistance lines that are smaller than those made of copper. 

Thus, it would have been obvious to make the thinner lines of Shim out of Ruthenium as taught by Wan and Briggs for the obvious benefit of making the device thinner.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2.
Shim discloses: 
 The standard cell of claim 1, wherein the plurality of narrow metal lines is formed from at least one of rhodium (Rh), Platinum (Pt), iridium (Ir), Niobium (Nb), Nickel (Ni), Aluminum (Al), Ruthenium (Ru), Molybdenum (Mo) and Osmium (Os). ([0031])

Regarding claim 3. 
Shim discloses: 
The standard cell of claim 1, wherein a ratio of a width of a wide metal line of the plurality of wide metal lines and a width of a narrow metal line of the plurality of narrow metal lines is on an order of three to one. ([0031], wide lines, W1 being sever hundred 

Regarding claim 4. 
Shim discloses all of the features of claim 1
Shim does not disclose: 
The standard cell of claim 1, wherein the plurality of wide metal lines each have a width of on an order of 35 nanometers. 
In related art, Wan discloses that the narrower metal lines may be made smaller below 12nm, which would also allow the wider W1 width to be made smaller.  Thus, if the smaller lines 134 may be made smaller, allowing the W1 to be made in the recited range. Thus, the recited features would have been obvious to one having ordinary ski9ll in the art. 

Regarding claims 5-6. 
Shim discloses all of the features of claim 4. 
Shim does not disclose: 

Regarding claim 6. The standard cell of claim 1, wherein the plurality of narrow metal lines each have a width of on an order of 12 nanometers. 
In related art, Wan discloses:
the plurality of narrow metal lines each have a width of on an order of 12 nanometers.(See Abstract, )
 (See abstract, Wan disclosing that the use of Ruthenium as the thinner lines provides the benefit of lower resistance, and allow the lines to be made thinner) Making the lines thinner, provides the benefit of allowing the device as a whole to be made thinner.  Thus, it would have been obvious to make the thinner lines of Shim out of Ruthenium as taught by Wan for the obvious benefit of making the device thinner.  Thus, the features of claims 5 and 6 would have been obvious to one having ordinary skill in the art. 


Regarding claim 8. 
Shim discloses: 

Shim does not disclose: 
Wherein the barrier is formed around side surfaces and a bottom surface of each of the plurality of wide metal lines.
In related art, Briggs discloses: 
Wherein the barrier is formed around side surfaces and a bottom surface of each of the plurality of wide metal lines. ([0020], disclosing that a barrier material may be included with the copper lines for the obvious benefit of prevenign diffusion of the copper into the substrate.) Thus, it would have been obvious to include the barrier layer as taught by Briggs in under the copper of Shims for the obvious benefit of preventing diffusion from the copper into the material around the copper. Thus, the features of claim 8 would have been obvious to one having ordinary skill in the art. 



Regarding claim 10. 
Shim discloses: 


Regarding claim 11. 
Shim discloses: 
The standard cell of claim 10, wherein the dielectric is formed of a low dielectric constant material. (140, [0026], [0032])

Regarding claim 15.
Shim discloses all of the features of claim 1. 
Shim does not disclose: 
  The standard cell of claim 1, wherein the plurality of narrow metal lines are formed by a subtractive etching process.
Regarding claim 16. The standard cell of claim 1, wherein the plurality of wide metal lines are formed by a damascene process. 
In related art, Wan discloses: 

Regarding claim 16. The standard cell of claim 1, wherein the plurality of wide metal lines are formed by a damascene process.  (See Introduction, disclosing that damascene is well known to be used for copper,)
Wan discloses that the recited features provide the benefit of easing manufacturing of the device and as such, the features of claim 16 would have been obvious to one having ordinary skill in the art. Further, the features are interpreted as product-by-process, and as such, the features are shown in Shim. See MPEP 2113.  Thus, the features of claim 15 and 16 would have been obvious to one having ordinary skill in the art. 


Regarding claim 17. Shim discloses: 
The standard cell of claim 1, wherein the plurality of narrow metal lines are formed between at least two of the plurality of wide metal lines. (See Fig. 2, 134 between two 136’s.)


Shim discloses:
The standard cell of claim 17, wherein the at least two of the plurality of wide metal lines are configured to provide a supply voltage to a given circuit. ( 136, [0003] [0028])

Regarding claim 19. 
Shim discloses:
The standard cell of claim 18, wherein the plurality of the narrow metal lines are configured to conduct signals of the given circuit. . ( 136, [0003] [0028])

Regarding claim 20. 
Shim discloses all of the features of claim 1. 
Shim discloses 
The standard cell of claim 1, wherein the standard cell is part of a semiconductor device incorporated ([0002])into at least one of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a 

Regarding claim 21. 
Shim discloses Fig. 2: 
A method for fabricating a standard cell comprising: fabricating a plurality of wide metal lines(136 [0031]), wherein the wide metal lines are formed from copper (136, [0031]
); and fabricating a plurality of narrow metal lines(134),
 Shim does not disclose:
 wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less.
 And that the narrow metal lines are formed from a material different than the wide metal lines.(
In related art, Briggs discloses: 

Briggs discloses that making the narrower wires a different material than copper allows the device to provide low resistance lines that are smaller than those made of copper. See ([0002]-[0004]).  
In related art, Wan discloses:
wherein the narrow metal lines are formed from a material that has a lower resistance than copper for line widths on an order of twelve nanometers or less. (See abstract, Wan disclosing that the use of Ruthenium as the thinner lines provides the benefit of lower resistance, and allow the lines to be made thinner) Making the lines thinner, provides the benefit of allowing the device as a whole to be made thinner.  Thus, it would have been obvious to make the thinner lines of Shim out of Ruthenium as taught by Wan for the obvious benefit of making the device thinner.  Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art. 




Regarding claim 22. 

The method of claim 21, wherein the plurality of narrow metal lines is formed from at least one of rhodium (Rh), Platinum (Pt), iridium (Ir), Niobium (Nb), Nickel (Ni), Aluminum (Al), Ruthenium (Ru), Molybdenum (Mo) and Osmium (Os). ([0031])


Regarding claim 23. Shim discloses: 
The method of claim 21, wherein a ratio of a width of a wide metal line of the plurality of wide metal lines and a width of a narrow metal line of the plurality of narrow metal lines is on an order of three to one. ([0031], wide lines, W1 being sever hundred nanometers, (interpreted as 300 nanometers) and 134 being 20-100 nanometers. Making them as taught by Wan would allow the device to make smaller including W1 from copper.)

Regarding claim 25.
 Shim does not disclose: 
The method of claim 21, wherein the plurality of narrow metal lines are formed by subtractive etching and the plurality of wide metal lines are formed by a damascene process. 

wherein the plurality of narrow metal lines are formed by a subtractive etching process. (See introduction and abstract. And II, experimental details detailing etching process (lithography)). 
the plurality of wide metal lines are formed by a damascene process.  (See Introduction, disclosing that damascene is well known to be used for copper,)
Wan discloses that the recited features provide the benefit of easing manufacturing of the device and as such, the features of claim 16 would have been obvious to one having ordinary skill in the art. Thus, the features of claim 25 would have been obvious to one having ordinary skill in the art. 


Regarding claim 27.
Shim discloses: 
 The method of claim 26, further comprising: forming a dielectric(140) substantially encapsulating each of the plurality of narrow metal lines(140 and 134); and 
patterning and etching portions of the dielectric to form cavities for the plurality of wide metal lines.  (See Figs. 3b-3c.[0032])

Regarding claim 30.
Shim discloses: 
 The method of claim 27, wherein the dielectric is formed of a low dielectric constant material. (140 being dielectric(140, [0026], [0032]))




Claims 9 and 13, 14, 26, 28  and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Patent Application Publication No. 2013/0328210) in view of WAN D., et al., "Subtractive Etch of Ruthenium for Sub-5nm Interconnect", 2018 IEEE International Interconnect Technology Conference (IITC), IEEE, 2018, pp. 10-12, copy provided by applicants with IDS filed 12/3/2019 further in view of Briggs (U.S. Patent Application Publication No. 2020/0027840) further in view of Meyer (U.S. Patent Application Publication No. 2005/0161817). 

Regarding claims 9 and 13, 14, 26, and 28.

 The standard cell of claim 8, wherein each barrier is formed of at least one of tantalum nitride (TaN) combinations including at least one of TaN/Ta, TaN/Co (cobalt) or TaN/Ru (Ruthenium). 
Regarding claim 13. The standard cell of claim 10, further comprising: an adhesion layer at one end of each of the plurality of narrow metal lines disposed between the plurality of wide metal lines. 
Regarding claim 14. The standard cell of claim 13, wherein the adhesion layer is titanium nitride (TiN). 
Regarding claim 26. The method of claim 25, further comprising: depositing an adhesion layer; and depositing a narrow metal line material on the adhesive layer, wherein fabricating the plurality of narrow metal lines includes patterning and etching the adhesion layer and narrow metal line material. 
Regarding claim 28. The method of claim 27, further comprising: forming a barrier over the dielectric including in the cavities for the plurality of wide metal lines. 
IN related art, Meyer discloses: 
 

Regarding claim 13. The standard cell of claim 10, further comprising: an adhesion layer at one end of each of the plurality of narrow metal lines disposed between the plurality of wide metal lines. ([0027])
Regarding claim 14. The standard cell of claim 13, wherein the adhesion layer is titanium nitride (TiN). ([0027])
Regarding claim 26. The method of claim 25, further comprising: depositing an adhesion layer; ([0027]) and depositing a narrow metal line material on the adhesive layer, wherein fabricating the plurality of narrow metal lines includes patterning and etching the adhesion layer and narrow metal line material. ([0027]) 
Regarding claim 28. The method of claim 27, further comprising: forming a barrier over the dielectric including in the cavities for the plurality of wide metal lines. ([0027])
Meyers discloses that he recited features provide the benefit of reducing the diffusion of copper form the coper lines, into the dielectric, and provides better adhesion.  As such, the features recited would have been obvious to one having ordinary skill in the art. 

Regarding claim 29. 

The method of claim 28, further comprising: depositing a copper layer(136) over the barrier including filling the cavities(136 over barrier see [0036] [0047]), wherein fabricating the plurality of wide metal lines includes using a chemical mechanical polishing/planarization to remove excess copper and barrier portions over the dielectric to form the plurality of wide metal lines from the filled cavities([0037]). 
Shim does not disclose: 
Wherein the barrier is formed around side surfaces and a bottom surface of each of the plurality of wide metal lines.
In related art, Briggs discloses: 
Wherein the barrier is formed around side surfaces and a bottom surface of each of the plurality of wide metal lines. ([0020], disclosing that a barrier material may be included with the copper lines for the obvious benefit of prevenign diffusion of the copper into the substrate.) Thus, it would have been obvious to include the barrier layer as taught by Briggs in under the copper of Shims for the obvious benefit of preventing diffusion from the copper into the material around the copper. Thus, the features of claim 29 would have been obvious to one having ordinary skill in the art. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Patent Application Publication No. 2013/0328210) in view of WAN D., et al., . 

Regarding claim 12. 
Shim discloses all of the features of claim 11. 
Shim does not disclose: 
The standard cell of claim 11, wherein the low dielectric constant material is a carbon doped oxide dielectric. 
IN related art, Lein discloses: 
The standard cell of claim 11, wherein the low dielectric constant material is a carbon doped oxide dielectric. ([0018])Lein discloses that the recited feature provides the benefit of good dielectric for making a smaller device.  Thus, the features of claim 12 would have been obvious to one having ordinary skill in the art. 

Allowable Subject Matter
Claims 7 and 24 are objected to as being dependent on a rejected base claim but would be allowed if rewritten in independent form.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
the plurality of wide metal lines has a height that is at least five nanometers greater than a height of the plurality of narrow metal lines, as recited in claims 7 and 24. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898